     Case: 1:19-cv-02608 Document #: 7 Filed: 04/22/19 Page 1 of 1 PageID #:38

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

FYF−JB, LLC
                            Plaintiff,
v.                                                 Case No.: 1:19−cv−02608
                                                   Honorable Thomas M. Durkin
Pet Factory, Inc.
                            Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, April 22, 2019:


         MINUTE entry before the Honorable Thomas M. Durkin:The Local Rules of
course apply to all patent cases filed in this District. It is Judge Durkin's practice,
however, to hold an informal, off the record meeting with the attorneys for the parties as
soon as possible after all parties have counsel who have filed appearances. All discussions
at the meeting will be inadmissible in any later proceeding under Federal Rule of
Evidence 408.The purpose of the meeting is to see whether an early resolution of the case,
or a narrowing or prioritizing of the contested issues can occur before any scheduling
order is prepared by the parties. No position papers or other briefs should be filed in
advance of the meeting, which will last an hour or less. Counsel shall collaborate in
selecting a prompt date and call Judge Durkin's courtroom deputy, Sandy Newland at
312−435−6870 to schedule. No answer to the complaint is required until after this
meeting, which is intended to minimize the costs of this uniquely expensive kind of
litigation. Mailed notice(srn, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
